DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1- 17 are examined herein.

Claim Objections
Claim 1 is objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p). Also, the term “and” is used multiple times which makes the claim unnecessarily wordy. 
Following is an example of how to overcome this objection:
A composite meal for infants, said composite meal comprising:  
at least one carbohydrate containing meal component; and 
at least one protein containing meal component; 
said carbohydrate containing meal component and said protein containing meal component being disintegrated, homogenized or minced;
said carbohydrate containing meal component being packaged separately from said protein containing meal component, 
wherein starch in said carbohydrate containing meal component is gelatinized;
any enzyme inhibitors in said carbohydrate containing meal component and said protein containing meal component are inactivated, and 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "airtight and light protected" in claim 4, comprises relative terms, “airtight” and “protected” which render the claim indefinite because the terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of degree of tightness or protection required of such a claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over YS (2010/0255114) in view of SA, GK, Leon, Kaur and Bao.
SA: Seasoned Advice: Making bread dough in the bread maker and baking it in the oven; published online at least by March 02, 2013 at: https://web.archive.org/web/20130302052057/https://cooking.stackexchange.com/questions/13500/making-bread-dough-in-the-bread-maker-and-baking-it-in-the-oven

GK: Genius Kitchen: Hard-Boiled Egg; published online on April 09, 2002 at: http://www.geniuskitchen.com/recipe/hard-boiled-eggs-24799#activity-feed

Leon: A new approach to study starch changes occurring in the dough-baking process and during bread storage; Z Lebensm Unters Forsch A (1997) 204: 316Ð320.

Kaur: Optimization of Process for Reduction of Antinutritional Factors in Edible Cereal Brans; Food Sci Technol Int. 2012 Oct;18(5):445-54. doi: 10.1177/1082013211428236. Epub 2012 Oct 11.

Bao: Food insulin index: physiologic basis for predicting insulin demand evoked by composite meals; Am J Clin Nutr 2009;90:986–92. Printed in USA. _ 2009 American Society for Nutrition.


Independent claim 1
YS teaches a method of producing nutritional composite meals for infants/small children, comprising:
at least one composition (0056), including:
at least one carbohydrate containing meal component (0058); and 
at least one protein containing meal component (0057).

Inactivated enzymes
YS does not discuss heat-treatment steps to inactivate enzymes in the carbohydrate and protein components. 
SA teaches that whole wheat bread is made by baking it in the oven until it has an internal temperature of 195°–205°F (see Preparation section).
GK teaches that hard boiled eggs are boiled in water.  
Although it is not written down in the teaching, such steps encompasses cooking the individual meal components with time/temperature conditions that guarantee gelatinization of starch and inactivation of enzyme inhibitors.  
Leon teaches about the gelatinization of starch in baked bread, and when bread dough is baked in an oven at 180 °C (356 °F) for 75 minutes, starch gelatinization begins at 62.87 +/- 1.23 °C and was completed at 78.63 +/- 1.90 °C (i.e. about 142 to 167 °F). See the Bread Sample section and the top of page 318.
Kaur also teaches about the use of wheat products (e.g. comprising carbohydrates and protein) and enzyme inhibitors therein, and further provides that a moist heat of 110 °C for 25 minutes inactivates enzyme inhibitors.  
Therefore, it would be reasonable for one of skill in the art to expect that the teaching of SA above, which provides baking bread (a moist heat) at 350 °F (177 °C) for about 45 minutes, wherein the bread is baked to about 195°–205° in the center would inactivate enzyme inhibitors, if even a small amount.





Structure (minced)
YS teaches the food is ready to eat (0069) and provides menu samples showing pureed and mashed foods, which illustrates they are at least minced, prior to being stored.  

Packaged
YS teaches that the compositions are individually (i.e. separately) packaged (0069).



Property/Functionality/Insulin Index
It would be reasonable for one of skill in the art to expect that similar compositions have similar properties and functionality, including the claimed insulin index value of 15ofofnot more than 100% above its Glycaemic Index value.
Further, YS does not discuss that the composite meal does have an Insulinaemic Index (II) that is 15ofofnot more than 100% above its Glycaemic Index (GI), however, it is common knowledge that boiled eggs inherently have a zero glycemic index (GI) rating and an a low insulin index (II) rating.
Bao also teaches about eggs, and further provides that the boiled eggs have a zero glycemic index rating and an insulin index of 31.
Therefore the II value is not more than 100% above the GI value.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using eggs, as YS, to include their GI and II, as claimed, because Bao illustrates that the art finds suitable for similar intended uses, including methods of using eggs. See MPEP 2144.07.

In summary, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of making foods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  



Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Dependent claims
As for claim 2, as discussed above, YS illustrates the nutritional meals comprise a variety of individual cooked food, including a small boiled egg (i.e. protein) and sliced whole wheat bread (carbohydrate).  Further, it is commonly known that the two items are cooked separately, because hard boiled eggs are cooked in a pot of boiling water on a stove, while bread is baked in an oven.  

As for claim 3, YS illustrates the nutritional meals comprise a variety of individual cooked food, including a small boiled egg (i.e. protein) and sliced whole wheat bread (carbohydrate).  Bread is known to be oven baked, however, the claims are toward a cooking methods which do not distinguish over the cooked foods provided by YS.





As for claim 6, the modified teaching, in SA, provides baking the bread until it has an internal temperature of 195°–205°F, which encompasses that the starch in said carbohydrate containing meal component is fully gelatinized.  
Also, the modified teaching, in Leon, provides that the gelatinization of starch in baked bread, and when bread dough is baked in an oven at 180 °C (356 °F) for 75 minutes, starch gelatinization begins at 62.87 +/- 1.23 °C and was completed at 78.63 +/- 1.90 °C (i.e. about 142 to 167 °F). See the Bread Sample section and the top of page 318.

As for claim 7, it would be reasonable for one of skill in the art to expect that similar compositions have similar properties and functionality, including that the carboxymethyl-lysine (CML) levels for the composite meal are lower than 72 mg/kg protein as measured using ELISA methodology, as claimed.  

As for claim 208, YS provides boiled eggs, and the modified teaching, in Bao, provides that the boiled eggs have a zero glycemic index rating and an insulin index of 31.  Therefore, the modified teaching provides a value of GI x II = 0, which does not exceed 10,000. 

As for claim 9, all of the limitations are discussed above.

As for claim 10, YS teaches the use of whole wheat bread, as discussed above, which is a 15cereal product.

As for claim 11, YS teaches the use of boiled egg, as discussed above.

As for claims 14-15, YS teaches the use of prebiotic, such as inulin (EX 7), which encompasses the claim of:
wherein the meal component further comprises at least one prebiotic, as in claim 14; and 
wherein the prebiotic carbohydrate is selected from the group consisting of inulin, as in claim 15.








Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over YS (2010/0255114) in view of SA, GK, Leon, Kaur and Bao, as applied to claims 1-3, 5-11 and 14-15 above, further in view of Lamberti.
Lamberti: Aluminium Foil as a Food Packaging Material in Comparison with other materials; Food Reviews International Volume 23, 2007 - Issue 4.

As for claim 4, YS teaches that the meal components are made into suitable portions adjusted for the age of the infant (0053-64), and in Example 2, Table 1, the teaching shows the use of separate frozen ingredients. 
YS teaches that the method comprises that the compositions are individually (i.e. separately) packaged (0069).
This provides that the carbohydrate containing meal component and said protein containing meal component are 5frozen and packaged.

YS does not discuss the use of air-tight and light protected packages.  
Lamberti also teaches about packaging food, and further provides that food packaging is known to create barriers to: oxygen and other gasses (i.e. is airtight); and light (i.e. light protecting) to provide the benefit of improved barrier properties (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of packaging food, as the modified teaching above, to include the use of air-tight and light protected packages, as claimed, because Lamberti illustrates that the art finds such functionality of food packaging to improve the barrier properties of the material used, and further shows that such a thing is suitable for similar intended uses, including methods of packaging food (see MPEP 2144.07), further .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over YS (2010/0255114) in view of SA, GK, Leon, Kaur and Bao, as applied to claims 1-3, 5-11 and 14-15 above, further in view of VL (2003/0138476).
YS does not discuss the use of probiotics.
VL also teaches methods of making nutritional baby food formulations (ab.), and further provides the use of probiotics, including the use of lactobacillus (ref, clm. 13).
Such a teaching encompasses the claim of:
wherein the meal component further comprised at least one probiotic bacteria, as in claim 12; and
wherein the probiotic bacteria is selected from the group consisting of Lactobacillus, as in claim 13.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional baby food formulations, as YS, to include probiotics, as claimed, because VL illustrates that the art finds them to be suitable for similar intended uses, including methods of making nutritional baby food formulations. See MPEP 2144.07.



Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over YS (2010/0255114) in view of SA, GK, Leon, Kaur and Bao, as applied to claims 1-3, 5-11 and 14-15 above, further in view of Mansour (20080113070) and KPR.
KPR: KPR Adcor: Food Grade Bags; copyright 2011.
As for claims 16-17, YS teaches separate packaging, as discussed above, however, doesn’t discuss the type of packaging, as claimed.
Mansour also teaches about food that is packaged and further provides that it is in a strand of separable units (Figs. 3A and 3B) made of thin plastics (0008), as in claim 16).
KPR also teaches about food packages and further provides that they can be custom made to your own size, thickness, properties (as in claim 16) and color specifications (see Flat Poly Bags) (e.g. color coded, as in claim 17). 
Therefore, the combination of Mansour and KPR provides that food bags are known to be used in strands of separable units made of plastic, as in claim 16; and that there is a reasonable expectation of success in achieving one type of food having one color package and another type of food having another color package.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of packaging food, as the modified teaching above, to include that the food packages are in a strand of separable units made of thin plastics wherein packages for separate types of food have their own distinct color, because the combination of Mansour and KPR provides a reasonable expectation of success in achieving one type of food having one color package and another type of food having another color package by teaching .

Response to Arguments
It is asserted, that an objection was raised to claim 4 with regard to an identified typographical error. With this response, Applicant has amended claim 4 addressing this issue. 
Applicant’s timely response is appreciated, and said Objection is not re-issued herein. It is noted, that an objection was also raised toward the base claim, which has not amended to correct the claim format, therefore this objection stands.

It is asserted, that Applicant has amended claims 1 and 5 to address the indefinite issues. For example with regard to claim 1, the Examiner has asserted that the term "balanced" is a relative term. Without addressing the merits of this issue, with this response, Applicant has amended claim 1 to remove the term "balanced" thereby obviating this rejection. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.


Furthermore, as the Examiner found in the parent application, these terms are not indefinite and are well understood by those of ordinary skill in the art. 
Accordingly, Applicant respectfully requests that the rejection to claim 4 under 35 U.S.C. § 112 be withdrawn. 
In response, Applicant’s opinion is appreciated, however, no specific citations or other evidence is provided that shows the Examiner explicitly found these terms to not by indefinite and that they are well understood by those of ordinary skill in the art, therefore this argument is not persuasive, and the rejection stands.

It is asserted, that claim 5 was rejected with regard to reciting the term "suitable" as being a relative term. Without addressing the merits of this rejection, with this response, Applicant has amended claim 5 by deleting the term "suitable" thereby obviating this rejection. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that the present invention is directed to a unique composite meal for infants which comprises a carbohydrate and a protein component in which the starch in the carbohydrate component is gelatinized and any enzyme inhibitors in the 
(II) of the composite meal is not more than 100% above the Glycaemic Index (GI) of the composite material. The prior art fails to teach or in any way make obvious the claimed meal having the specific components and II/GI requirements. 

It is asserted, that the presently claimed meal is unique and solves a problem in the art with regard to traditional autoclaved (i.e. pressure and temperature sterilization treatment) infant food. Traditionally, the infant food would have been sterilized in an autoclave within glass leading to unduly high levels of GI, II and CML. The high CML would be caused by heat-induced reactions between proteins and carbohydrates. The present claims are directed to a unique composite material in which starch in a carbohydrate component is gelatinized and any enzyme inhibitors in the carbohydrate and the protein components are inactivated in addition to the II and GI relationship as claimed. As the protein and carbohydrate components are further packaged separately, this results in a unique composite meal that can be heat treated without the formation of high GI, II and CML levels. 
In response, the modified teaching make obvious the inactivation of enzyme inhibitors in the combination of SA, GK, Leon and Kaur, which illustrates that the art finds temperature used in the bread baking of the modified teaching to encompassing temperatures that are suitable for gelatinization of the starch and inactivation of enzyme inhibitors which shows that they are suitable for similar intended uses, including 
Further, MPEP 2144.IV is clear that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem, wherein it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Therefore this argument is not persuasive.

It is asserted, that YS in view of the additional references is directed to an example of a composite meal comprising at least a boiled egg and slices of wheat bread. The present invention, for example as recited in claim 1, is directed to a completely different product produced by a completely different method. 
In response, Applicant is welcome to further limit the food components claimed, however, currently an egg and bread read on protein and carbohydrate components, therefore this argument is not commensurate within the scope of the claims..

It is asserted, that YS in view of the other references fails to teach or in any way make obvious the claimed meal that has the claimed constituents let alone a meal which can be sterilized in a traditional autoclave process for preparing infant food. 
Further, the prior art fails to teach or in any way make obvious the benefit for having the starch in the carbohydrate containing meal gelatinized and any enzyme 
In response, as noted above, MPEP 2144.IV is clear that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem, wherein it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Therefore this argument is not persuasive.

It is asserted, that the claimed composite meal's lower GI, II (claim 1) as well as CML values (e.g., claims 7 and 9) provide unique properties to the claimed meal disclosed in the specification as filed. Gelatinization of starch and inactivation of enzyme inhibitors are a prerequisite for infant food. As a result, the claimed composite meal is further distinguishable from the cited prior art which is not directed to infant food and is thus not concerned with gelatinization of starch and inactivation of enzyme inhibitors which are prerequisite for infant food and a prerequisite in the claimed meal. 
In response, the modified teaching provides 1) gelatinization of starch and 2) inactivation of enzyme inhibitors: 
see Leon, which provides that the gelatinization of starch in baked bread, and when bread dough is baked in an oven at 180 °C (356 °F) for 75 minutes, starch gelatinization begins at 62.87 +/- 1.23 °C and was completed at 78.63 +/- 1.90 °C (i.e. about 142 to 167 °F). See the Bread Sample section and the top of page 318;
see the inactivation of enzyme inhibitors in the combination of SA, GK, Leon and Kaur, which illustrates that the art finds temperature used in the bread baking of the modified teaching to encompassing temperatures that are suitable for gelatinization of the starch and inactivation of enzyme inhibitors which shows that they are suitable for similar intended uses, including methods of using carbohydrates and protein.
Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

It is asserted, that the claimed meal is disintegrated, homogenized and minced further distinguishing the claimed composite meal from a boiled egg and sliced white bread example of YS that does not disclose mincing or disintegrating both the carbohydrate containing component and the protein containing component, both required in the claimed composite meal. 
Accordingly, YS with the additionally cited prior art references fails to teach or in any way make obvious the claimed composite meal as the prior art fails to teach or in any way lead one to mincing and disintegrating both the carbohydrate containing component and the protein containing component in conjunction with the additional elements of claim 1. 


It is asserted, that the claimed composite meal was a surprising discovery to the Applicant. Specifically, the Applicant in its own experiments discovered, as laid out in the description, that traditionally autoclaved infant food had very high GI, II and CML levels. Applicant realized that these high GI and II levels were due to the autoclaving treatment of traditional infant food, which treatment breaks down the carbohydrates in the infant food to such an extent that the carbohydrates are in a form that is very easily taken up by the infant, thus resulting in a very high GI and II for such traditional autoclaved meals. 
Applicant further realized that the high CML levels of the traditional autoclaved infant food were due to the fact that such food generally contains proteins and carbohydrates in a mixture, e.g., as a puree of for example beef and pasta. Applicant realized that CML was formed at any time proteins and carbohydrates were heated together. This applied not only to the cooking of the infant food and the autoclaving used to produce an infant food product, but also to any subsequent heating of an infant food product, e.g. when a parent heats a bottle or jar of infant food to a suitable consumption temperature for the infant. This revealed the need for lowering GI, II as well as CML values as provided inherently by the claimed meal. 
Moreover, prior to the presently claimed meal, a person of ordinary skill in the art would not have known that the claimed meal would have the unexpected benefit that naturally follows from the claimed composite meal. Therefore a person of ordinary skill 
	In response, a proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793